DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reopening of Prosecution After Appeal Brief
In view of the supplemental appeal brief filed on 03/26/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

/JIANYING C ATKISSON/           Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                             

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 12/18/2020 in view of the supplemental appeal brief filed 03/26/2021. The following is the status of the claims:

Claims 17-26, 28-30, and 36-37 are pending.
Claims 1-16, 27, and 31-35 are canceled.
Claims 17-26, and 28-30 are amended.
Claims 36-37 are new.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connections for the supply of… outside air and inside air” in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a) “expansion element” in claim 17; interpreted as “element for expansion”.
b) “air temperature control unit to generate simultaneously warm air and cold air” in claims 18, 19, and 28.
c) “air mixing units” in claims 18, 19, and 28; interpreted as “units for air mixing”.
d) “connections for the supply of at least one member selected from the group consisting of outside air and inside air” in claim 19.
e) “battery cooling unit” in claim 22; interpreted as “unit for battery cooling”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Per the originally filed disclosure the respective corresponding structures are:
a) the expansion element, not described in the specification but clearly includes an expansion valve 13 shown in Figures 2-4.
b) Per Page 6, lines 17-19, the air temperature control unit includes a refrigerant compressor, a condenser with high-pressure refrigerant store and drier, as well as a subcooling section, an expansion element and a refrigerant evaporator.

d) no corresponding structure is described in the specification or shown in the drawings as corresponding structure for the connections for the supply, see 112b rejection below.
e) no corresponding structure is described in the specification as corresponding structure for the battery cooling unit, while box 14 surrounding two unidentified elements is shown in the drawings as being the battery cooling unit, no specific structure is described as to what the battery cooling unit actually entails, see 112b rejection below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
a) “a control element in the form of a knob... controls the temperature…controls the air volume” in claims 28 and 37 recites a knob which provides sufficient structure to perform the claimed function.
not being interpreted under 35 U.S.C. 112(f) it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17, 19-26, 29-30, and 36-37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 19, the claim requires “a blower comprising connections for the supply of at least one member selected from the group consisting of outside air and 
Regarding Claim 22, the claim requires “a battery cooling unit” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. While box 14 surrounding two unidentified elements is shown in the drawings as being the battery cooling unit, no specific structure is described as to what the battery cooling unit actually entails.
Claims 17, 20-26, 29-30, and 36-37 are rejected based on their dependency from claim 19.

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-26, 28-30, and 36-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 17, the recitation of “each of the blower” lacks sufficient antecedent basis in that the term “each” appear to refer to more than one blower. Base claim 19 recites “a blower”, i.e. one blower. For examination purposes the recitation is interpreted as --the blower-.
Regarding Claim 18, the recitation of “to generate simultaneously warm air and cold air” in line 3 renders the claim indefinite because it is unclear how the air can be warm and cold simultaneously. Stated differently, it is unclear how the air can be warm and cold at the same time. For examination purposes the recitation is interpreted as --to simultaneously generate 
Additionally, it is unclear what the applicant is trying to claim with the recitation of “wherein the cold air across a cold air duct and the warm air across a warm air duct extend over the length of the vehicle separated from one another forming a double conduit” in lines 3-5 thus further rendering indefinite the metes and bound sough for protection of the claim. In particular, what is it that the air is doing across the respective duct? What is it that extend along the length of the vehicle, the air or the ducts or both? For examination purposes the recitation is interpreted as --wherein the cold air flows across a cold air duct and the warm air flows across a warm air duct, and wherein the cold air duct and the warm air duct each extend over the length of the vehicle separated from one another forming a double conduit--.
Additionally, the recitation of “and that decentralized air mixing units with at least one air outlet” in line 6 further renders indefinite the metes and bounds sought for protection of the claim because it is unclear how many outlets are required by the claimed. Stated differently, it is unclear if the entire group of mixing units need only one air outlet or if each mixing unit requires at least one air outlet. For examination purposes the recitation is interpreted as --and , each air mixing unit including 
, andat least one air outlet of each air mixing unit [[are]] is located on a respective zone of the air conditioning zones of the vehicle--.
Additionally, the recitation of “the air temperature unit” in line 9 lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --the air temperature control unit--.
Regarding Claim 19, the recitation of “to generate simultaneously warm air and cold air” in line 3 renders the claim indefinite because it is unclear how the air can be warm and cold simultaneously. Stated differently, it is unclear how the air can be warm and cold at the same time. For examination purposes the recitation is interpreted as --to simultaneously generate 
Additionally, it is unclear what the applicant is trying to claim with the recitation of “wherein the cold air across a cold air duct and the warm air across a warm air duct extend over the length of the vehicle separated from one another forming a double conduit” in lines 3-5 thus further rendering indefinite the metes and bound sough for protection of the claim. In particular, what is it that the air is doing across the respective duct? What is it that extend along the length of the vehicle, the air or the ducts or both? For examination purposes the recitation is interpreted as --wherein the cold air flows  flows across a warm air duct, and wherein the cold air duct and the warm air duct each extend over the length of the vehicle separated from one another forming a double conduit--.
Additionally, the recitation of “and that decentralized air mixing units with at least one air outlet” in line 6 further renders indefinite the metes and bounds sought for protection of the claim because it is unclear how many outlets are required by the claimed. Stated differently, it is unclear if the entire group of mixing units need only one air outlet or if each mixing unit requires at least one air outlet. For examination purposes the recitation is interpreted as --and , each air mixing unit including 
Additionally, the phrase “the air outlets” in the recitation of “and that the air outlets are assigned to the air conditioning zones of the vehicle” lines 6-8 lacks sufficient antecedent basis and it is further unclear what structural limitation is imposed by the outlets being “assigned to the air condoning zones” thus further rendering indefinite the metes and bound sough for protection of the claims. For examination purposes the recitation is interpreted as --, andat least one air outlet of each air mixing unit [[are]] is located on a respective zone of the air conditioning zones of the vehicle--.
Additionally, the recitation of “connections for the supply of at least one member selected from the group consisting of outside air and inside air” in lines 9-10 requires only of the outside air and inside air and thus the recitation of “, with the regulation of the ratio one to the other of the air supply” in lines 10-11 renders indefinite the metes and bounds sought for protection of the claim because it is unclear how a ratio can be 
Additionally, as stated above the limitation “connections for the supply of at least one member selected from the group consisting of outside air and inside air” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 22, as stated above the limitation “a battery cooling unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure is described in the specification as corresponding structure for the battery cooling unit, while box 14 surrounding two unidentified elements is shown in the drawings as being the battery cooling unit, no specific structure is described as to what the battery cooling unit actually entails.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 24, the recitation of “the occupancy” lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --occupancy--.
Regarding Claim 26, the claim recites “the air outlet of the air mixing unit” in the last line, however base claim 19 recites “at least one air outlet”. In the event that there is more than one outlet, it is unclear which one of the outlets is claim 26 referring to. For examination purposes the recitation is interpreted as --the at least one 
Regarding Claim 28, the recitation of “to generate simultaneously warm air and cold air” in line 3 renders the claim indefinite because it is unclear how the air can be warm and cold simultaneously. Stated differently, it is unclear how the air can be warm and cold at the same time. For examination purposes the recitation is interpreted as --to simultaneously generate 
Additionally, it is unclear what the applicant is trying to claim with the recitation of “wherein the cold air across a cold air duct and the warm air across a warm air duct extend over the length of the vehicle separated from one another forming a double conduit” in lines 3-5 thus further rendering indefinite the metes and bound sough for protection of the claim. In particular, what is it that the air is doing across the respective duct? What is it that extend along the length of the vehicle, the air or the ducts or both? For examination purposes the recitation is interpreted as --wherein the cold air flows across a cold air duct and the warm air flows across a warm air duct, and wherein the cold air duct and the warm air duct each extend over the length of the vehicle separated from one another forming a double conduit--.
, each air mixing unit including 
Additionally, the phrase “the air outlets” in the recitation of “and that the air outlets are assigned to the air conditioning zones of the vehicle” lines 6-8 lacks sufficient antecedent basis and it is further unclear what structural limitation is imposed by the outlets being “assigned to the air condoning zones” thus further rendering indefinite the metes and bound sough for protection of the claims. For examination purposes the recitation is interpreted as --, andat least one air outlet of each air mixing unit [[are]] is located on a respective zone of the air conditioning zones of the vehicle--.
Regarding Claim 30, the recitation of “a condenser” in line 3 is now a double inclusion of due to the change in claim dependency (base claim 17 recites a condenser) thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation is interpreted as --the condenser--.
Regarding Claim 36, the recitation of “the air temperature unit” lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --the air temperature control unit --.
Claims 17, 20-26, 29-30, and 36-37 are also rejected based on their respective dependency from claims 17 and 19.

Allowable Subject Matter
Claims 17-26, 28-30, and 36-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and as interpreted under 35 USC 112(f) specifically does not show the specific corresponding structure of the air temperature control unit and the air mixing units. The closest prior art of record is Matsuda as modified in the previous Office action. However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the specific corresponding structure required under the interpretation under 35 USC 112(f) as claimed in claims 18, 19, and 28, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.



Response to Arguments
Applicant’s arguments, see remarks filed in the supplemental appeal brief filed 03/26/2021, with respect to the rejection of claims 18 and 19 under 35 USC 103 have been fully considered but are moot because the claims are free of art.
For at least the reasons discussed and set forth in the rejection above, Claims 17-26, 28-30, and 36-37 remain rejected.

Conclusion
THIS ACTION IS MADE NON-FINAL to afford the Applicant an opportunity to respond to the new grounds of rejection.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763